Citation Nr: 0630727	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  03-10 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits under 38 U.S.C.A. § 1310 (West 2002 & Supp. 2005). 


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel



INTRODUCTION

The veteran served on active duty from February 1941 to 
September 1945 and from August 1949 to August 1969.  He died 
in February 1989 and is survived by his wife (the appellant).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the appellant's claim of 
entitlement to DIC benefits under 38 U.S.C.A. § 1310.  The 
Board remanded the case in April 2004 for additional 
development.  Since all requested development has been 
accomplished, the case is once again before the Board for 
review.  


FINDINGS OF FACT

1.  VA has provided all required notice to the appellant and 
has obtained all relevant evidence necessary for the 
equitable disposition of her appeal.

2.  The veteran's certificate of death shows that he died in 
February 1989 as a result of acute respiratory failure and 
chronic obstructive pulmonary disease with severe hypoxemia, 
with possible carcinoma of the lung listed as a condition 
contributing to death.

3.  The evidence of record does not reflect that the veteran 
served in the Republic of Vietnam.

4.  There is no evidence that the veteran was ever exposed to 
Agent Orange while on active duty. 

5.  The veteran's carcinoma of the lung was first diagnosed 
in 1989 and has not been medically linked to service. 

6.  At the time of the veteran's death, service connection 
had been established for anxiety reaction with tension, 
assigned a 10 percent disability rating; and spastic colon, 
appendectomy, and hemorrhoids, all assigned noncompensable 
disability ratings.  

7.  A service-connected disability is not shown to have 
hastened, produced or been causally or etiologically related 
to the veteran's death.


CONCLUSION OF LAW

Entitlement to DIC benefits under 38 U.S.C.A. § 1310 is not 
warranted.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.310, 3.312 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for the cause of 
the veteran's death under 38 U.S.C.A. § 1310.  In the 
interest of clarity, the Board will initially discuss whether 
this issue has been properly developed for appellate 
purposes.  The Board will then address the issue on appeal, 
providing relevant VA law and regulations, the relevant 
facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board finds that VA has met all statutory and regulatory 
notice and duty to assist provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006). 

A letter by the RO dated in May 2003 as well as letters by 
the Appeals Management Center (AMC) dated in May 2004 and 
June 2005 fully satisfy the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 197 (2002).  These letters 
informed the appellant that additional information or 
evidence was needed to support her claim, and asked her to 
send the information or evidence to VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  Although 
none of these letters was sent prior to the initial 
adjudication of her claim in June 2001, the timing is not 
prejudicial to the appellant, as she was provided adequate 
notice before the claim was readjudicated in supplemental 
statements of the case issued in December 2003 and June 2006.  
See Prickett v. Nicholson, No. 04-0140 (U.S. Vet. App. Sept. 
11, 2006) (holding that as long as a determination was made 
following the notice letter, there was no need to draw a 
distinction as to whether an adjudicatory decision was issued 
in a rating decision or a statement of the case).  

The Board notes that the most recent supplemental statement 
of case dated in June 2006 included notice to the appellant 
of the type of evidence necessary to establish an effective 
date if her claim for DIC benefits was eventually granted.  
Although the notice was provided to the appellant in a 
supplemental statement of the case and at the same time that 
her claim was readjudicated, since the Board concludes below 
that the preponderance of the evidence is against her claim, 
the Board finds no prejudice to the appellant by the manner 
and timing of the notice.  Hence, no further notice is 
needed.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There does not appear to be any 
outstanding medical records that are relevant to this appeal, 
as the RO obtained all relevant medical records identified by 
the appellant and her representative.  Moreover, since the 
veteran's lung cancer was first identified approximately 20 
years after his separation from service and there is no 
competent medical evidence of record suggesting a link 
between the cause of the veteran's death and his military 
service, the Board finds that VA's duty to assist claimants 
does not extend to a medical opinion request in this case to 
determine whether the veteran's lung cancer is related to 
service.  See McLendon v. Nicholson, No. 04-185 (U.S. Vet. 
App. June 5, 2006).  Accordingly, the Board finds that no 
further action is necessary to meet the requirements of the 
VCAA.


II.  Merits of the Claim

The veteran's certificate of death notes that he died in 
February 1989 as a result of acute respiratory failure and 
chronic obstructive pulmonary disease with severe hypoxemia, 
with possible carcinoma of the lung listed as a condition 
contributing to death.  The appellant claims that the veteran 
developed lung cancer as a result of exposure to Agent Orange 
while stationed in Guam in the 1960's.  However, because 
exposure to Agent Orange has not been confirmed, the Board 
finds that the preponderance of the evidence is against the 
appellant's claim.  

Dependency and indemnity compensation (DIC) benefits are 
payable to the surviving spouse, child, or parent of a 
veteran if the veteran died from a service-connected 
disability.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5 
(2006).  A service-connected disability is one which was 
incurred in or aggravated by active service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303(a) 
(2006).  For certain chronic disorders, including malignant 
tumors, service connection may be presumed to have been 
incurred in or aggravated by service if the disease becomes 
manifest to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113,1131 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2006).  
In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2006).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 C.F.R. § 3.312(a).  A 
principal cause of death is one which, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  See 38 C.F.R.      
§ 3.312(b).  A contributory cause of death is one which 
contributed substantially or materially to cause death, or 
aided or lent assistance to the production of death.  See 38 
C.F.R. § 3.312(c).

In addition to the above provisions concerning service 
connection, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era, and has a disease listed in 38 C.F.R. § 
3.309(e), shall be presumed to have been exposed during such 
service to an herbicide agent, such as Agent Orange, unless 
there is affirmative evidence to establish that he or she was 
not exposed to any such agent during that service.  See 38 
C.F.R. § 3.307(a)(6)(iii).  The Board notes that lung cancer 
is included in the list of presumptive diseases.  See 38 
C.F.R. § 3.309(e).

Thus, service connection may be presumed for residuals of 
herbicide exposure by showing two elements.  First, a veteran 
must show that he served in the Republic of Vietnam during 
the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6).  Second, the veteran must be diagnosed with one 
of the specific diseases listed in 38 C.F.R. § 3.309(e).

Even if a veteran is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727- 29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation).

The Board finds that presumptive service connection due to 
Agent Orange exposure is not warranted for the veteran's lung 
cancer.  While lung cancer is one of the specific diseases 
listed in 38 C.F.R. § 3.309(e), the veteran's service 
personnel records do not show that he served in the Republic 
of Vietnam.  Moreover, no evidence shows that the veteran was 
ever exposed to Agent Orange while on active duty, to include 
his service in Guam.  

The appellant claims that the veteran was involved in 
spraying Agent Orange while stationed in Guam in the 1960's.  
The record shows that the veteran was assigned to the 3960th 
Transportation Squadron while stationed at Anderson Air Force 
Base in Guam from 1968 until 1970.  Following a search, 
however, the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR; now known as the U.S. Army and Joint 
Services Records Research Center (JSRRC)) determined that 
they were unable to verify or document that Agent Orange was 
stored, tested, transported, or sprayed at Anderson Air Force 
Base, Guam during 1968 or 1969.  In addition, it was stated 
that the veteran's name was not listed on available rosters 
of Operation Ranch Hand personnel; available historical 
records reportedly did not document that unit personnel were 
involved with the handling or transportation of herbicides.  
The USASCRUR has also reported that there are no Air Force 
morning reports after June 1966.  Thus, there is no evidence 
that the veteran was ever exposed to Agent Orange while on 
active duty.  

Since presumptive service connection for lung cancer due to 
Agent Orange exposure is not warranted, service connection 
can only be established with proof of actual direct 
causation.  In other words, medical evidence must show that 
the veteran's lung cancer had it onset in service.  In this 
case, however, no such evidence has been submitted.  

A chronic lung disorder, including lung cancer, was not 
identified during either period of active duty service.  In 
July 1971, the veteran was seen for complaints of coughing 
and shortness of breath related to heavy smoking.  Chest X-
rays at that time revealed an elevation of the right 
diaphragm.  However, lung cancer was not identified until the 
veteran was hospitalized at a VA medical facility in January 
1989.  The diagnoses at that time included presumed carcinoma 
of the lung with bilateral hilar involvement, severe 
obstructive lung disease with measured FEV1 of 23 percent of 
the predicted value, and long-standing tobacco use.  Thus, 
the veteran's lung cancer was first identified approximately 
20 years after his separation from active duty.  The Board 
also emphasizes that the veteran's lung cancer has not been 
medically linked to either period of active duty service.  

In addition to the medical evidence, the Board has also 
considered the appellant's statements in support of her 
claim.  However, since the record does not reflect that the 
appellant possesses the medical training and expertise 
necessary to render a medical opinion as to the etiology of 
lung cancer, her statements are of no probative value in this 
regard.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991) 
(laypersons are not competent to render medical opinions.)

Finally, at the time of the veteran's death, service 
connection had been established for anxiety reaction with 
tension, assigned a 10 percent disability rating; and spastic 
colon, appendectomy, and hemorrhoids, all assigned 
noncompensable disability ratings.  However, the Board notes 
that there is also no evidence, nor has it been contended, 
that any of the veteran's service-connected disabilities 
either caused or contributed to the veteran's death.

The Board thus concludes that the preponderance of the 
evidence is against the appellant's claim of entitlement to 
DIC benefits under 38 U.S.C.A. § 1310.  The Board is 
sympathetic to the appellant's loss of her husband but may 
not go beyond the factual evidence presented in this claim to 
provide a favorable determination.  Because the preponderance 
of the evidence is against the appellant's claim, the 
doctrine of reasonable doubt is not for application.  See 38 
U.S.C.A. § 5107(b).


ORDER

Entitlement to Dependency and Indemnity Compensation benefits 
under 38 U.S.C.A. § 1310 is denied. 



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


